Citation Nr: 1808333	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  07-02 920	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased initial rating for a low back disability (degenerative disc disease of the lumbosacral spine with a history of myositis), evaluated as noncompensably disabling from May 4, 1970, to July 7, 1975, as 10 percent disabling from July 8, 1975, to January 19, 2005, as 20 percent disabling from January 20, 2005, to December 5, 2006, and as 40 percent disabling from December 6, 2006, to the present. 

2.  Entitlement to an increased initial rating for neurological manifestations of a low back disability in the left lower extremity, evaluated as 20 percent disabling from January 20, 2005. 

3.  Entitlement to an increased initial rating for neurological manifestations of a low back disability in the right lower extremity, evaluated as 10 percent disabling from December 6, 2006. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1970. 

These matters came before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.  The claims file was subsequently transferred to the RO in Albuquerque, New Mexico. 

In a January 2010 decision, the Board denied the Veteran's claims for initial increased ratings for his low back disability and left lower extremity neurological manifestations, and granted a separate 10 percent rating for neurological manifestations affecting the right lower extremity.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  An August 2010 Court Order remanded the claim to the Board for readjudication in accordance with a Joint Motion for Remand. 

These claims were then returned to the Board for readjudication and subsequently remanded in February 2011 and September 2016 for additional development.




 


FINDING OF FACT

On November 17, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran seeking an increased rating for low back disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal by the Veteran seeking an increased rating for neurological manifestations of a low back disability in the left lower extremity have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. 
§ 20.204 (2017).

3.  The criteria for withdrawal of an appeal by the Veteran seeking an increased rating for neurological manifestations of a low back disability in the right lower extremity have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. 
§ 20.204 (2017).

4.  The criteria for withdrawal of an appeal by the Veteran seeking a TDIU have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, in November 2017 correspondence, noted that "because [he] knows that VA has so many veteran soldiers whose injuries make [his] pale in comparison, [he] no longer entertain hope for compensation."  As the Board has received written notification from the Veteran requesting withdrawal of this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal seeking an increased rating for low back disability is dismissed.

The appeal seeking an increased rating for associated neurologic manifestations in the left lower extremity is dismissed

The appeal seeking an increased rating for associated neurologic manifestations in the right lower extremity is dismissed.

The appeal seeking a TDIU is dismissed




		
S. B. MAYS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


